DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claims 1 & 10, the cancellation of claims 11 – 15, and the addition of claims 16 – 20.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 6, 10, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Butters et al. (U.S. Patent No. 5,102,717), in view of Fukunaga et al. (US 2007/0292665 A1).
With regard to claims 1 & 10, Butters et al. teach a plastic label (Col. 1, Line 23) comprising a thermoplastic substrate (Col. 6), an ink-absorbent resin layer Col. 2, Lines 24 – 26), and ink applied to the ink-absorbing layer (Col. 2, Lines 47 – 48 & Col. 4, Lines 30 – 42). The ink-absorbent resin layer comprises a copolymer of methacrylic acid and methyl methacrylate with an acid number of 60 – 100 mg KOH/g (Col. 5, Lines 32 – 41). 
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Butters et al. fail to teach two different (meth)acrylic-acid resins, each having different glass transition temperatures.
Fukunaga et al. teach a toner (ink)-fixing layer comprising two or more hydrophilic macromolecular substances used as binders, each having a different glass transition temperature (paragraph [0050]). The high glass transition temperature (Tg) substance provides improves toner blocking resistance and the lower glass transition temperature substance improves film formation property (paragraph [0071]).
Therefore, based on the teachings of Fukunaga et al., it would have been obvious to one of ordinary skill in the art to provide a high Tg copolymer of methacrylic acid and a low Tg copolymer of methacrylic acid for providing improved toner (ink) blocking resistance and improved film formation properties.

With regard to claim 2, Fukunaga et al. teach the high Tg macromolecule has a Tg greater than 90°C, and the low Tg macromolecular has a Tg less than 50°C (paragraph [0077]).
claim 3, as discussed above, the difference between 90°C and 50°C is greater than 20°C.
With regard to claim 4, as discussed above, Butters et al. teach the resins are methacrylic acid-methyl methacrylate copolymer.
With regard to claim 5, Butter et al. teach the ink-absorbent layer may comprise a blend of suitable resins (Col. 4, Lines 43 – 49). A suitable resin includes a vinyl chloride-vinyl acetate copolymer (Col. 5, Lines 10 – 11).
With regard to claim 6, Butter et al. teach the ink-absorbent layer may comprise a blend of suitable resins (Col. 4, Lines 43 – 49). A suitable resin for an ink-absorbent layer includes cellulosics (“cellulose derivative”) (Col. 5, Lines 6 – 14).
With regard to claim 16, neither reference teaches the acid value of the first resin is lower than that of the second. However, the above references establish there is a need in the art for two different resins (different Tgs). There is a finite number of options for the relative acid values for these resins (first lower than second, first same as second, and second lower than first). One of ordinary skill in the art could have pursued the three potential solutions with a reasonable expectation of forming an ink absorbent layer. Therefore, claim 16 is obvious under the obvious to try rational from KSR.
With regard to claim 20, in working examples 2 – 6, Fukunaga et al. teach the high Tg (first Tg resin) has a Tg of greater than 100°C.

Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Butters et al. & Fukunaga et al., as applied to claim 1 above, and further in view of Sakamoto et al. (JP 2003-084670) & Klemann (US 2011/0039077 A1).
claim 7, Butter et al. do not limit the container on which the label is applied. Butter et al. do not teach the label is affixed to a plastic container.
Sakamoto et al. teach a plastic label with a printed ink layer is affixed to a plastic containers, such as beverage containers, as an environmentally friendly means of saving resources (paragraph [0001] – [0002]). 
Therefore, based on the teachings of Sakamoto et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date that the plastic labels Butter et al. can be used for a wide variety of applications, such as affixed to a plastic container, such as a beverage container, to save resources and the environment.
With regard to claim 8, Butter et al. teach the substrate of the inkable sheet (“label”) includes thermoplastics or other polymers (Col. 6, Line 31 – Col. 7, Line 11). Sakamoto et al. teach the plastic container is preferably a thermoplastic resin (paragraph [0047]). The same kind of material should be used for the substrate of the label and the plastic container for good compatibility (paragraph [0034]).
With regard to claim 9, Butter et al. do not teach the presence of an overcoat layer.
Klemann et al. teach labels and signs (paragraph [0003]) comprising a printed image containing ink and sealing said printed image with a stain-resistant overcoat (paragraph [0010]). The presence of a sealed overcoat prevents staining of the printed image (paragraph [0004]).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over  Butters et al. & Fukunaga et al., as applied to claim 1 above, and further in view of Blanchard et al. (“The Effects of Molecular Weight on Glass Transition by Differential Scanning Calorimetry,” Can. J. Chem. Vol. 52, 1974, pgs. 3170 – 3175) & Ogawa et al. ("Effects of molecular weight on mechanical properties of polypropylene", Journal of Applied Polymer Science, 1869 (10): 1869–1871 (1992)).
With regard to claim 18, Fukunaga et al. teach a second resin has a lower glass transition temperature than a first resin, but does not teach how the different glass transition temperatures for each resin was achieved.
Blanchard et al. teach a correlation between the number average molecular weight of a polymer and the glass transition temperature for low molecular weight values, as shown in equation 1 (Flory-Fox Equation) & Fig. 2: 

    PNG
    media_image1.png
    51
    265
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    434
    653
    media_image2.png
    Greyscale

Ogawa et al. teach a modification of mechanical properties (e.g. glass transition temperature) when taking into consideration the weight average molecular weight, an alternative equation for the Flory equation:
Tg = Tg ∞ – K/(MnMw)1/2
Therefore, based on the teachings of Blanchard et al., it would have been obvious to one of ordinary skill in the art to achieve a second resin of lower glass transition temperature than a first resin by controlling the molecular weight of the polymers.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over  Butters et al. & Fukunaga et al., & Blanchard et al., as applied to claim 18 above, and further in view of Takamatsu et al. (US 2010/0055418 A1).
With regard to claim 19, Fukunaga et al. teach a second resin has a lower glass transition temperature than a first resin. Blanchard et al. teach a direct correlation between the molecular weight of a polymer and the glass transition temperature of the polymer. Fukunaga et al. does not teach the weight average molecular weight of the 
Takamatsu et al. teach (meth)acrylic resins for an ink receptor layer (paragraphs [0001] & [0006]) should preferably have a weight average molecular weight (“mass average molecular mass”) of at least 10,000, such as 50,000 or 100,000 for balancing various properties of the resin. If the molecular weight is too high, the resin may be too viscous and therefore difficult to coat. If the molecular weight is too low, then the elongation at break, strength at break, and weather resistance of the film may be adversely affected (paragraph [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date for a methacrylate resin in an ink receptor layer to have a weight average molecular weight of at least 10,000, such as at least 50,000 or 100,000.
	Absent a showing of criticality with respect to the mass average molecular mass (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the mass average molecular mass through routine experimentation in order to achieve the desired glass transition temperatures for the first and second resins.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).	

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Butters et al. teach the ink-absorbent resin layer comprises a copolymer of methacrylic acid and methyl methacrylate with an acid number of 60 – 100 mg KOH/g (Col. 5, Lines 32 – 41).  However, Butters et al. do not teach the acid values as recited in claim 17.


Response to Arguments
Applicant’s arguments, see Remarks, filed May 26, 2021, with respect to the rejection(s) of claim(s) 1 – 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Butters et al. (U.S. Patent No. 5,102,717), in view of Fukunaga et al. (US 2007/0292665 A1) and Idan et al. (US 2017/0326774 A1), in view of Fukunaga et al. (US 2007/0292665 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/
Examiner, Art Unit 1781